Columbiana App. No. 91-C-39. On November 18, 1996, appellant filed a notice of appeal of the judgment of the court of appeals entered in case No. 91-C-39 on October 2, 1996. Appellant asserted in his notice of appeal that the case originated in the court of appeals and is an appeal of right.
It is determined by the court that this case did not originate in the court of appeals but is an appeal of the court of appeals’ decision denying appellant’s application for reopening under App.R. 26(B). Whereas S.CtPrac.R. II(1)(A)(2) provides that an appeal from the decision of a court of appeals under App.R. 26(B) in a noncapital case shall be designated a claimed appeal of right and whereas appellant did not file a memorandum in support of jurisdiction as required by S.Ct.Prac.R. II(2)(A)(1),
IT IS ORDERED by the court, sua sponte, that this cause be, and hereby is, dismissed.